Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Claim Objections
Claim 14 objected to because of the following informalities:
Claim 14, line 1: “positing” should be --positioning--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11-12, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JPS5978787)
Regarding claim 1, Takahashi discloses an apparatus for audio component retention, comprising:
an audio component (1) comprising a frame (the shape of 1 in Fig. 2 indicates that it is a speaker with a frame);
a mounting surface (3) comprising a flange (Fig. 5: (6a and 6) and/or (7a and 7)), wherein the frame is positioned into a first portion (Fig. 2: 1 is positioned in the portion between 6 and 3 and/or between 7 and 3) of the flange (see Figs. 2 and 1); and
a clip (9 and 29) positioned in the first portion of the flange (Figs. 2/6: 9/29 is positioned in the portion between 6 and 3 and/or between 7 and 3) between the frame (of 1) and a retaining rim (6 and/or 7) of the flange (see Figs. 2, 1, 6, and 5), wherein the retaining rim (6 and/or 7) comprises a second portion (6 and/or 7) of the flange with a smaller inner diameter (Fig. 1/5: curved edge of 6 forms an inner diameter with the curved edge of 7) than the first portion of the flange (Fig. 1: inner diameter represented by the curved edges of 6 and 7 is smaller than distance between 6a and 7a), and wherein the shape of the clip was manipulated to fit the clip through the retaining rim and into the first portion of the flange (see Figs. 1, 3, 5, and 8; 9/29 is bendable in order for the diameter represented by 9b/29b and 9c/29c to become smaller than the diameter represented by 6 and 7 so that 9 can be placed under 6 and 7).
Regarding claim 2, Takahashi discloses the apparatus of claim 1, wherein the clip includes a gap in a perimeter of the clip (Fig. 3 and 8).
Regarding claim 3, Takahashi discloses the apparatus of claim 2, wherein, on each side of the gap, the clip includes a tool grip point corresponding to a tool for positioning the clip (Fig. 3: tong-like tool can be used to grip, compress, and position clip; Fig. 8: tool can fit into holes of 29d to grip, compress, and position clip).
Regarding claim 6, Takahashi discloses the apparatus of claim 1, wherein the audio component faces the mounting surface (Fig. 2/6: the back of the speaker 1 faces 3).
Regarding claim 7, Takahashi discloses the apparatus of claim 6, wherein the mounting surface includes at least one opening through which sound passes (Fig. 2/6: there are openings in 3 that sound from the rear side of the diaphragm of 1 will pass through).
Claims 11, 12, 17, 18 recite similar limitations as claims 1, 2, 6, 7, respectively, and are rejected for the same reasons set forth above in the rejections of claims 1, 2, 6, 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shima (US 2002/0018576 A1)
Regarding claim 4, Takahashi discloses the apparatus of claim 1.
Takahashi is not relied upon to disclose further comprising:
at least one vibration dampening element positioned in the first portion of the flange to isolate the audio component from the mounting surface and the clip.
In a similar field of endeavor, Shima discloses at least one vibration dampening element (20) positioned in the first portion of the flange (62) to isolate the audio component (15 and 27) from the everything (Figs. 4A, 4B, ¶ 0191-0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: at least one vibration dampening element positioned in the first portion of the flange to isolate the audio component from everything which would include isolation from the mounting surface and the clip, as taught by Shima, the motivation being to: even if the speaker cone vibrates in the forward and backward directions, the vibration absorbing member 20 absorbs its reactions so that they are not transmitted from the edge portion of the speaker frame to the mounting surface (Shima - ¶ 0192).
Regarding claim 5, Takahashi-Shima discloses the apparatus of claim 4, and Shima discloses wherein the at least one vibration dampening element is of similar shape to the frame (Figs. 4A, 4B).
The teachings of Shima relied upon above are combinable with Takahashi-Shima for the same reasons set forth above in the claim 4 rejection.
Claims 15, 16 recite similar limitations as claims 4, 5, respectively, and are rejected for the same reasons set forth above in the rejections of claims 4, 5, respectively.

Claim 8, 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Michael (US 3483945)
Regarding claim 8, Takahashi discloses the apparatus of claim 1, wherein the audio component faces away from the mounting surface (Fig. 2: front of speaker 1 faces away from 3) and an opening in the mounting surface (Fig. 2 shows there are holes in 3) 
Takahashi is not relied upon to disclose wherein the opening in the mounting surface allows portions of the audio component, other than the frame, to pass through the mounting surface.
In a similar field of endeavor, Michael discloses portions (e.g., 67, 69) of an audio component (loudspeaker) that are wires (seen in Fig. 4) for allowing signals to be input to the loudspeaker or for grounding the loudspeaker (col. 5, lines 3-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the loudspeaker of Takahashi to include portions (i.e. wires), as taught by Michael, the motivation being to allow signals to be input to the loudspeaker or to ground the loudspeaker (Michael - col. 5, lines 3-37),
which would result in wherein the opening in the mounting surface (of Takahashi) allows portions (wires of Michael) of the audio component, other than the frame, to pass through the mounting surface (the wires of Michael are able to pass through the holes in 3 of Takahashi).
Regarding claim 9, Takahashi discloses the apparatus of claim 1.
Takahashi is not relied upon to disclose wherein the mounting surface (3) is included in a device that uses the audio component.
In a similar field of endeavor, Michael discloses wherein a mounting surface (e.g., Fig. 4A/B: 11) is included in a device that uses the audio component (¶ 0002-0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the mounting surface (3) is included in a device that uses the audio component, the motivation being to: apply the configuration of Takahashi to known applications that a speaker has been known to be used for in the past so that the speaker of Takahashi has a purpose (Michael - ¶ 0002-0003).
Claims 19, 20 recite similar limitations as claims 8, 9, respectively, and are rejected for the same reasons set forth above in the rejections of claims 8, 9, respectively.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hiraoka et al. (US 2020/0228900 A1)
Regarding claim 10, Takahashi discloses the apparatus of claim 1.
Takahashi is not relied upon to disclose wherein the audio component comprises a microphone.
In a similar field of endeavor, Hiraoka discloses that a loudspeaker 100 having similar structure to that of Takahashi can be a microphone instead.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein loudspeaker (1) of Takahashi is a microphone instead such that the audio component comprises a microphone, the motivation being to perform the simple substitution of one element (loudspeaker 1 of Takahashi) having a structure that can be mounted using the mounting structure of Takahashi to another element (microphone of Hiraoka) having a similar structure to the loudspeaker of Takahashi to obtain predictable results of a structure that can be mounted using the structure of Takahashi. MPEP § 2143(B).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ross et al. (US 2018/0361545 A1)
Regarding claim 13, Takahashi discloses the method of claim 12.
Takahashi is not relied upon to disclose wherein positioning the clip comprises:

releasing the clip once the clip is in the first portion of the flange.
In a similar field of endeavor, Ross discloses wherein positioning the clip comprises:
squeezing the clip (220/520) to reduce a size of the gap such that the clip fits through the rim (of 230) and into the first portion (230) of the flange (¶ 0039 and Figs. 2/5); and
releasing the clip once the clip is in the first portion of the flange (¶ 0039 and Figs. 2/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein positioning the clip comprises:
squeezing the clip to reduce a size of the gap such that the clip fits through the rim and into the first portion of the flange; and
releasing the clip once the clip is in the first portion of the flange,
the motivation being to provide a way to install the clip (9/29) of Takahashi (Ross - ¶ 0039).
Regarding claim 14, Takahashi-Ross discloses the method of claim 13, wherein positioning the clip comprises:
gripping the clip on each side of the gap using a positioning tool gripping onto grip points on each side of the gap (¶ 0039).
The teachings of Ross relied upon above are combinable with Takahashi-Ross for the same reasons set forth above in the claim 13 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687